COURT OF APPEALS OF VIRGINIA


              Present: Judges Alston, Chafin and Senior Judge Haley
UNPUBLISHED



              HEI HOSPITALITY AND
               NORTH RIVER INSURANCE COMPANY
                                                                                MEMORANDUM OPINION*
              v.     Record No. 1414-15-2                                           PER CURIAM
                                                                                  JANUARY 12, 2016
              VERONICA ALMARAZ, EMBASSY SUITES
               OF TYSONS CORNER AND AMERICAN ZURICH INSURANCE COMPANY


                           FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Jesse F. Narron; Jonas A. Callis; PennStuart, on brief), for
                               appellants.

                               (Andrew S. Kasmer, on brief), for appellee Veronica Almaraz.

                               (D. Boyd Cook; David A. Obuchowicz; Midkiff, Muncie & Ross,
                               P.C., on brief), for appellees Embassy Suites of Tysons Corner and
                               American Zurich Insurance Company.


                     HEI Hospitality and North River Insurance Company (collectively “employer”) appeal

              from an August 11, 2015 order of the Workers’ Compensation Commission affirming a deputy

              commissioner’s opinion awarding Veronica Almaraz (“claimant”) medical benefits and

              temporary total disability benefits for an injury by accident occurring on July 24, 2014. On

              appeal, employer contends the Commission erred by finding the evidence sufficient to prove

              (1) “that [claimant] suffered a compensable injury by accident to her back on July 24, 2014,”

              (2) “that any disability after July 24, 2014 was causally related to the July 24, 2014 incident,”

              and (3) “that any medical treatment after July 24, 2014 was reasonable, necessary, and causally

              related to the July 24, 2014 incident.”


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       Upon reviewing the record and the briefs of the parties, we conclude that this appeal is

without merit. Accordingly, we summarily affirm the Commission’s decision. Rule 5A:27. We

affirm for the reasons stated by the Commission in its final opinion. See Almaraz v. HEI

Hospitality, JCN VA00000953877 and JCN VA00000804915 (Aug. 11, 2015). We dispense

with oral argument and summarily affirm because the facts and legal contentions are adequately

presented in the materials before the Court and argument would not aid the decisional process.

See Code § 17.1-403; Rule 5A:27.


                                                                                        Affirmed.




                                              -2-